Name: Commission Regulation (EEC) No 734/90 of 26 March 1990 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 81 /32 Official Journal of the European Communities 28 . 3 . 90 COMMISSION REGULATION (EEC) No 734/90 of 26 March 1990 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3) provides for saithe quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions II a (EC zone), III a ; III b, c and d (EC zone) and IV by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands have reached the quota allocated for 1990 ; whereas the Netherlands have prohibited fishing for this stock as from 13 March 1990 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions II a (EC zone), III a ; III b, c and d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allo ­ cated to the Netherlands for 1990 . Fishing for saithe in the waters of ICES divisions II a (EC zone), III a ; III b, c and d (EC zone) and IV by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 13 March 1990 . This Regulation shall be - binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1 990. For the Commission Abel MATUTES Member of the Commission (') OJ No L 207, 29 . 7. 1987, p . 1 . Ã 2) OJ No L 306, 11 . 11 . 1988, p . 2. (*) OJ No L 389, 30 . 12. 1989, p. 1 .